On Application for Rehearing,
McGloin, J.
Plaintiffs’ petition presents a double cause of action. In the first place, they seek judgment upon the allegation that one Wharton applied to said petitioners to “ buy goods of them and become their customer; that not knowing Wharton, they applied to the firm of Godehaux & Silbernagel * * for information touching the integrity and financial ability of said Wharton to pay for the goods he might purchase and were told by said firm that he was honest and good — meaning that he would act with mercantile honor towards petitioners and was able to pay for what he purchased; * * that acting on the representations of said Godehaux & Silbernagel, they sold and delivered to said Wharton goods and merchandise; * * that at the time the said representations were made by said Godehaux & Silbernagel, the said Wharton was indebted to them in the sum of $1200, which was unknown by petitioners and information thereof withheld by said firm,” etc.
We do not pretend to declare that a party is not liable who, when applied to for information as to the standing and integrity of another, knowing that this application is for the purpose of determining whether credit shall be given or not by the applicant, gives wilfully and with fraudulent intent, a false and deceiving response, upon the faith of which the enquirer acts to his prejudice.
*146No one can be compelled to express any opinion when thus applied to, but if he does undertake to speak, he should do so honestly. But even where the party interrogated undertakes to answer, he is not to be held in any way for error in judgment or opinion, provided only he has spoken what he truly thought or considered at the moment. Nor is he, in general, bound to extraordinary care or diligence in the matter for the purpose of investigating, or of elaborate explanation. The imposition of responsibility for error, in cases such as this, no matter whether in good faith or not, would be to make parties suffer unreasonably who were seeking only to render a charitable service.
The very foundation of such an action, therefore, is fraud upon the part of the person who has given the information acted upon. Therefore it is that the cases relied upon by the learned counsel for plaintiffs all speak of “ fraudulent misrepresentations,” or “ fraudulent suppressions of the truth ”
Now fraud is never presumed, and if it is to be proven, it must be alleged. Where a party omits to charge his opponent specifically with fraud, there is a tacit admission of good faith. We look in vain for any allegation in this petition charging that the defendants in this case acted with fraudulent intent when they responded to the inquiries addressed, to them concerning the solvency, etc., of Wharton. On the contrary, it is particularly alleged in another portion of this petition, that the insolvency of Wharton was occasioned by subsequent actions of the defendants, which actions we are hereafter to consider. This allegation is, after reciting said acts, that “ said Wharton is now and was, owing to the conduct of said Godchaux & Silbernagel, insolvent,” etc.
Now, to allege that Wharton was rendered insolvent by subsequent events is to allege that he was in fact solvent at the time of the inquiry and response which are made the basis of the first complaint.
So it is alleged that the wrong which is complained of against defendants in this case, as being the cause of Wharton’s insolvency, was accomplished “against the protest of said *147Wharton.” Surely this is an intimation that Wharton did not participate in this alleged wrong, or acquiesce in any way therein at the moment of its execution,- or in other words, that he acted with fairness and honesty, at least, at the moment when his goods were being taken away.
We perceive, therefore, that not only does this petition not charge fraud against defendants, in their response to the inquiry of plaintiffs as to the standing, etc., of Wharton, but it practically justifies an inference in favor of the truth of what was then declared, that is, that Wharton was solvent and honest.
With regard to the second portion of this complaint, it is alleged that after plaintiffs had sold to Wharton a certain bill of goods amounting to $165.77 in value, “Godchaux & Silbernagel went to the store of said Wharton, themselves or by their clerks, agents or employees, and took therefrom, without judicial authority and against the protest of said Wharton, all the goods, wares and merchandise, in said store of Wharton’s contained, including the goods sold by petitioners to said Wharton, as aforesaid, and which, to a value of $165.77, was at that (time?) and still remains due and owing and unpaid, notwithstanding amicable demand on said Wharton — that Godchaux & Silbernagel sold the said goods and appropriated the proceeds to their own use,including the goods sold by petitioners to said Wharton, which were and are still unpaid for — and that said Wharton is now and was, owing to the conduct of said Godchaux & Silbernagel, insolvent, and that the conduct of said Godchaux & Silbernagel is and was contrary to good conscience and mercantile honor and law, and they are responsible to petitioners for the full amount of the debt due by said Wharton to petitioners and the proceeds of the goods sold by petitioners to said Wharton and appropriated by said Godchaux & Silbernagel to their own use, being $165.77.”
In this part of the petition we find it complained of simply that defendants appropriated these goods “without judicial proceedings and against the protest of said Wharton.” Now it does not follow from this allegation that they were acting entirely *148without right or without title of any kind, even such as would give rise only to a right to sue in revocation. It may be, so far as the petition is concerned, that defendants were authorized by Wharton to act as they did, and that they were carrying out the terms of their agreement, having no need to resort to judicial process. Nor does the allegation that Wharton protested at the moment of execution exclude the idea that he had not already and upon some previous date accorded this right.
In other words, where a party takes property, as in this case, his act is not unlawful simply because it is done without judicial process, or against the protest of owner, and for no other reason. The plaintiffs in this casa should have alleged, in any event, that the conduct of Godchaux &• Silbernagel was absolutely without right of any kind.
Nor can the general expression, found towards the close of the petition, that the conduct complained of “is and was contrary to good conscience and mercantile honor and law,” in any way cure the defect pointed out. This language is a mere expression of opinion upon the part of the pleader, leaving untouched the fact that the complaint is against defendants for taking the property “without judicial proceedings and against the protest of said Wharton.” In the pleader’s opinion, this may be enough to constitute a showing of bad faith, etc., but the showing remains per se the same, despite this expression of opinion.
But we go further, and maintain that even were it clearly and unmistakably alleged that Godchaux & Silbernagel were at fault for more reasons than simply that they did not resort to judicial process, and that they ignored the protest of Wharton, yet would there be no cause of action.
Except where the law especially provides to the contrary, every man is master of his own affairs, and must enforce his own rights. If it be true that Godchaux & Silbernagel, by illegally appropriating the property of Wharton, caused his failure, the Courts are open to Wharton to seek his remedy. Whatever has been wrongfully or fraudulently done, he has the power to redress by legal proceeding. No creditor 'has the right to step over the *149debtor in such a case, and attack the one that has wronged him. The remedy accorded by law to the creditor is to sue the debtor, and, judgment obtained, to subject this claim for redress to the satisfaction of his writ. To recognize the right of the individual creditors of Wharton to institute such a suit as this, might be to compel defendants to litigate with several creditors instead of with Wharton, with whom alone they had dealt; would be to deprive Wharton of dominion over his own property and assets, without any adjudication against him in bankruptcy proceedings, or insolvency.
It will be observed that this case, as disclosed in the petition, is very different from one in which a third person fraudulently participates with the debtor in concealing or making way with property which is mortgaged or affected in any way in favor of some creditor. In such a case, the malice is directed particularly by both offenders against the creditor himself, and the wrong, likewise, is particularly directed against him. So the fact is, that the debtor is doing a wrong, and the third person, by making himself an accomplice of that wrong, becomes liable also and in solido, under the provisions of Art. 2324 of the Civil Code.
Rehearing refused.